Name: Commission Regulation (EEC) No 2856/89 of 22 September 1989 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23. 9. 89 Official Journal of the European Communities No L 274/27 COMMISSION REGULATION (EEC) No 2856/89 of 22 September 1989 on the supply of various lots of skimmed-milk powder as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1 987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 5 173 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex . Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 September 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 172, 20 . 6. 1989, p. 1 . 0 OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 274/28 Official Journal of the European Communities 23. 9. 89 ANNEX LOTS A, B and C 1 . Operation Nos ('): 486 to 488/89  Commission Decision of 1 . 3 . 1988 2. Programme : 1989 3 . Recipient : People's Republic of China 4. Representative of the recipient (6) (") : Ministry of Agriculture, Bureau of Animal Husbandry, CPIG Dairy Development Project Office, 1 1 Ping Li, Beijing People's Republic of China, telex : 22233 MAGR CN 5. Place or country of destination : People's Republic of China 6 . Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goodsOf): see OJ No C 216, 14. 8 . 1987, p. 3 (under 1.1Al to I.1A2) 8 . Total quantity : 4 096 tonnes 9. Number of lots : three (A : 1 930 tonnes ; B : 722 tonnes ; C : 1 444 tonnes) 10. Packaging and marking : 25 kilograms ( ®)(18) and OJ No C 216, 14. 8 . 1987, p. 3 (under 1.1 A.3) 1 Supplementary markings on packaging :  'ACTION No 486/89  ACTION No 487/89  ACTION No 488/89 EEC DAIRY DEVELOPMENT PROJECT / 1990 UTILIZATION PROGRAMME / 6 CITIES / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY FOR RECOMBINATION' and OJ No C 216, 14. 8 . 1987, p. 3 (under I.1A4) 1 1 . Method of mobilization : the Community market The manufacture of skimmed-milk powder must be carried out after the award of the tender 1 2. Stage of supply : free at destination warehouse 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Tianjin/Xiangang  Refrigeration Plant of the Hanjin Dairy Corporation, Xin Fu Dao Jiao Kou, Hong ¢ Xing Road, Hebel District, Tianjin 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 13 to 26. 11 . 1989 18 . Deadline for the supply : 7. 1 . 1990 1 9 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 9. 10 . 1989, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 16. 10. 1989, at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stager 13 to 26. 11, 1989 (c) deadline for the supply : 7. 1 . 1990 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles, Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 25. 8 . 1989 , fixed by Commission Regulation (EEC) No 2569/89 (OJ No L 249, 25. 8 . 1989, p. 9) 23 . 9. 89 Official Journal of the European Communities No L 274/29 LOT D 1 . Operation No (') : 400/89 Commission Decision of 12. 4. 1989 2. Programme : 1989 3. Recipient : UNHCR, Case Postale 2500, CH-1211 GenÃ ¨ve 2 Depot, Tel. 73981 U , telex 27492 UNHCR-CH 4. Representative of the recipient ^) : Bureau du HCR, 251 Maweni Street, Dar Es Salaam, Tel : 237 97 5. Place or country of destination : Tanzania 6. Product to be mobilized : skjmmed-milk powder 7. Characteristics and quality of the goods (2): see OJ No C 216, 14. 8 . 1987, p. 3 (under I.1A.1 and I.1A2) 8 . Total quantity : 50 tonnes 9. Number of lots : one 10. Packaging and marking : 25 kilograms and OJ No C 216, 14. 8 . 1987, p. 3 (under I.1A3) Supplementary markings on the packaging : 'ACTION No 400/89 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR ASSIS ­ TANCE PROGRAMME / FOR REFUGEES IN TANZANIA / FOR FREE DISTRIBUTION / DAR ES SALAAM' and OJ No C 216, 14. 8 . 1987, p. 3 (under 1 1 A 4) 11 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder must be carried out after the award of the tender 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing : Dar Es Salaam 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15. 11 . 1989 18 . Deadline for the supply : 15. 12. 1989 19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 9 . 10 . 1989, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 16. 10. 1989, at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 8 to 22. 11 . 1989 (c) deadline for the supply : 22. 12. 1989 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles, telex 22037 AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 25. 8 . 1989, fixed by Commission Regulation (EEC) No 2569/89 (OJ No L 249, 25. 8 : 1989, p. 9) No L 274/30 Official Journal of the European Communities 23. 9. 89 LOT E 1 . Operation No ('): 456/89  Commission Decision of 3 . 3 . 1989 2. Programme : 1989 3 . Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (*) : see OJ No C 103 of 16. 4. 1987 5. Place or country of destination : Mozambique, Sudan, Uganda 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (^f7) (") : see OJ No C 216, 14. 8 . 1987, p. 4 (under I.1.B.1 and I.1.B.2) 8 . Total quantity : 135 tonnes (Mozambique : 60 tonnes ; Sudan : 30 tonnes ; Uganda : 45 tonnes) 9 . Number of lots : one 10. Packaging and marking : 25 kilograms (l2) (,3) (14) and OJ No C 216 of 14. 8 . 1987, pp. 4 and 6 (under 1.1 .B.4 and I.l.B.4.3) Supplementary markings on packaging : 'ACTION 456/89 / EURONAID / FOR FREE DISTRIBUTION' and OJ No C 216 of 14. 8 . 1987, p. 6 (under I.1.B.5) 1 1 . Method of mobilization : the Community market The manufacture of skimmed-milk powder and the incorporation of the vitamins must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by die recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 15. 11 . 1989 18. Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 9. 10 1989, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 16. 10. 1989 at 12 noon (b) period for making the goods available at the port of shipment : 8 to 22. 11 . 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention dÃ « Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles, Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 25. 8 . 1989, fixed by Commission Regulation (EEC) No 2569/89 (OJ No L 249, 25. 8 . 1989, p, 9) 23 . 9 . 89 Official Journal of the European Communities No L 274/31 LOT F 1 . Operation No ('): 499/89  Commission Decision of 29. 5. 1989 2. Programme : 1989 3 . Recipient : World Food Programme, via Cristoforo Colombo 426, 1-00145 Rome, telex : 626675 I WFP 4. Representative of the recipient ^): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Uganda 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (2) 0 (") : see OJ No C 216, 14. 8 . 1987, p. 3 (under 1.1 A1 and 1.1 A2) 8 . Total quantity : 492 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kilograms (IJ) and OJ No C 216, 14. 8 . 1987, p. 3 (under I.1A3) Supplementary markings on packaging : 'ACTION No 499/89 / UGANDA 0332500 / DSM / ACTION OF THE WORLD FOOD PROGRAMME / MOMBASA IN TRANSIT TO KAMPALA / UGANDA' and OJ No C 216, 14. 8 . 1987, p. 3 (under I.1A4) 1 1 . Method of mobilization : the Community market The manufacture of skimmed milk powder must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :   1 6 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 15. 11 . 1989 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender ' 20 . In the case of a second invitation to tender, date of expiry of the period allowed for submis ­ sion of tenders (*): 9. 10. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 16. 10. 1989 at 12 noon (b) period for making the goods available at the port of shipment : 8 to 16. 11 . 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (') : refund applicable on 25. 8 . 1989, fixed by Commission Regulation (EEC) No 2569/89 (OJ No L 249, 25. 8 . 1989 , p. 9) No L 274/32 Official Journal of the European Communities 23. 9 . 89 LOT G 1 . Operation No ('): 498/89  Commission Decision of 29. 5. 1989 2. Programme : 1989 3 . Recipient : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Rome, telex 626675 I WFP 4. Representative of the recipient f3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Tanzania 6. Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods {z)^){u) ¢ see OJ No C 216, 14. 8 . 1987, p. 4 (under I.l.B.l to 1.1 .BJ) 8 . Total quantity : 400 tonnes 9 . Number of lots : one 0 . Packaging and marking : 25 kilograms (l5) and OJ No C 216, 14. 8 . 1987, pp. 4 and 6 (under I.1.B.4 and I.l.B.4.3) Supplementary markings on the packaging : ¢ACTION No 498/89 / TANZANIA 0224702 / DSM / ACTION OF THE WORLD FOOD PROGRAMME / DAR ES SALAAM' and OJ No C 216, 14. 8 . 1987, p. 6 (under 1 1 B 5) 1 1 . Method of mobilization : the Community market The manufacture of the skimmed milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 15. 11 . 1989 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 9 . 10. 1989, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 16 . 10 . 1989, at 12 noon (b) period for making the goods available at the port of shipment : 8 to 22. 11 . 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi , B-1049 Bruxelles, Telex AGREC 22037 B 25 . Refund payable on request by the successful tenderer f) : refund applicable on 25. 8 . 1989, fixed by Commission Regulation (EEC) No 2569/89 (OJ No L 249, 25. 8 . 1989, p, 9) 23. 9 . 89 Official Journal of the European Communities No L 274/33 Notes : (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver for each action number/shipping number a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer ; see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier in one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. y) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1.8. 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the represen ­ tative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regula ­ tion is that referred to in point 25 of this Annex. (6) Commission delegate to be contacted by the successful tenderer : EEC Delegation, Ta Yuan Diplomatic Offices Building, Apartment No 2-6-1 , Liang Ma He Nan Lu 14, Beijing, tel. 532 44 43, fax 532 43 42, telex 222690 ECDEL CN. Q The successful tenderer shall give the beneficiaries' representatives, at the time of delivery, a certificate of origin for each action number/shipping number. (*) The successful tenderer must nominate a representative in Tianjin. He must so inform the undertaking responsible for checks referred to in Article 10 of Regulation (EEC) No 2200/87 and the, China National Import and Export Inspection Corporation (CCIC), Cable CHINSPECT, telex 210076 SACI CN. CCIC may be designated as representative by the successful tenderer. (*) The bags must be palletized, plastic shrink-wrapped and placed in 20-foot containers. The free holding period for containers must be at least 15 days . ( i °) New, dry and intact packaging of a net content of 25 kilograms made up in one of the following ways (combination of requirements in I (b) and (c) of Annex II to Commission Regulation (EEC) No 625/78 (OJ No L 84, 31 . 3 . 1978, p. 19)) : 1 kraft paper bag of a strength of at least 70 g/m2, 1 kraft paper bag with a polyethylene lining, of a strength of at least 80 -I- 15 g/m2, 3 kraft bags of a strength of at least 70 g/m2, 1 polyethylene inner bag at least 0,12 mm thick, welded or double bound. (") The successful tenderer shairgive the beneficiaries' representatives, at the time of delivery, a health certi ­ ficate for each action number/shipping number. (12) The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. No L 274/34 Official Journal of the European Communities 23 . 9 . 89 (,3) Shipment to take place in 20-foot containers, condition FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second subpara ­ graph, of Regulation 2200/87 shall not apply. C4) The supplier should send a duplicate of the original invoice to : MM De Keyzer and SchÃ ¼tz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. H Palletization of skimmed-milk powder : 25 kilogram bags to be supplied on a two-way double deck non-reversible pallet with protruding slats, as per design, of the following dimensions : 1 m x 1,2 m (approximately one-third of the underside of the pallet to consist of wood) :  upper board 22 mm thick  bottom board 22 mm thick  blocks 95 x 95 mm 40 bags to be placed onto the pallets, interlocked and shrink-wrapped with a plastic sheet of 150 micron thickness, with three external nylon straps in each direction to secure the unit-load.